Citation Nr: 0903637	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
November 1953, with subsequent service as a member of the 
Rhode Island Air National Guard from October 1956 to November 
1957, to include a period of active duty for training 
(ACDUTRA) from May 1957 to October 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision in which 
the RO denied service connection for hearing loss and for 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in March 2005, and the RO issued a statement of the case 
(SOC) in December 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2005.

In his substantive appeal, the veteran requested an RO 
hearing; however, in an April 2008 letter, the veteran's 
representative, on his behalf, withdrew the request for an RO 
hearing, and instead, requested a video conference hearing  
before a Veterans Law Judge.  In a November 2008 letter, the 
veteran was notified that such a hearing had been scheduled 
for a date in December 2008;  however, he failed to appear.  
As the hearing notice was not returned by the U.S. Postal 
Service as undeliverable, and the veteran has not requested 
rescheduling of the hearing, his Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although the veteran has alleged experiencing significant 
noise exposure during service in the Rhode Island Air 
National Guard, competent evidence does not clearly 
demonstrate that the veteran has hearing loss to an extent 
recognized as a disability for VA purposes, and even if so, 
there is no competent evidence or opinion that there exists a 
medical relationship, or nexus, between current hearing loss 
and his active military service or Air National Guard 
service.

3.  The first clinical evidence of complaints of tinnitus was 
many years after service, and there is no medical evidence or 
opinion that there exists a medical relationship, or nexus, 
between current tinnitus and the veteran's active military 
service or Air National Guard service.


CONCLUSION OF LAW

1.  The criteria for service connection for hearing loss are 
not met. 38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2004 pre-rating letter provided 
notice to the veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the veteran of what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  In January 2005 written correspondence, the 
veteran stated he had no additional evidence to submit in 
support of his claims.  The March 2005 RO rating decision 
reflects the initial adjudication of the claims for service 
connection for hearing loss and for tinnitus.  Hence, the 
December 2004 letter-which meets all four of Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.
 
In an April 2008 post-rating letter, the veteran was provided 
information regarding disability ratings and effective date 
pursuant to Dingess/Hartmann (cited to above).
After issuance of the above letter, and proving the veteran 
and his representative additional opportunity to respond, the 
RO readjudicated each claim on appeal as reflected in a July 
2008 SSOC.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.   See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the veteran's service 
treatment records and VA medical records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran as well as by his 
representative, on his behalf.

The Board also notes that the record does not present a basis 
for further developing the record in this appeal, to include 
obtaining a VA medical opinion in connection with the 
veteran's claims.  In a July 2008 letter, the veteran was 
requested to provide the RO with the medical records or to 
identify and provide authorization for the RO to obtain 
medical records from an Ear, Nose, and Throat (ENT) who had 
treated him, as noted in VA outpatient treatment records.  
However, no response was received from the veteran.  In 
addition, while the veteran's representative asserts in a 
January 2009 appellant's brief that a VA examination is 
necessary to resolve these claims, the Board notes, as 
explained below, the veteran has not presented even a prima 
facie claim for either disability under consideration.  
Hence, there is no requirement for VA to arrange for a 
medical examination and/or to obtain a medical opinion in 
connection with either claim being denied.  See 38 U.S.C.A. § 
5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

The Board observes that, with respect to the veteran's Air 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss. 
Specifically, he asserts in-service noise exposure while 
serving as an aircraft electrical repairman with the Rhode 
Island Air National Guard resulted in hearing loss and 
tinnitus.  The veteran contends that he was exposed to route 
noises from radar and generators.  

The Board notes that the veteran's service personnel records 
show that his military occupational specialty during active 
military service was a cook and in the Air National Guard, it 
was an aircraft electrical repairman. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
tinnitus or for bilateral hearing loss.

The veteran's service treatment records are negative for 
complaints, findings, or diagnosis of hearing loss or 
tinnitus.  The veteran's October 1953 separation examination 
from active service and October 1956 enlistment examination 
for the Air National Guard, show whisper testing results were 
15/15, bilaterally.  In an Annual physical certificate, dated 
in October 1957, the veteran indicated that he had no medical 
defects, disease or disability that would disqualify him for 
active Federal service.  The veteran November 1957 report of 
separation from the Air National Guard is negative for any 
indication that the veteran had hearing loss or tinnitus.  
Hence, the veteran was not found to have right or left ear 
hearing loss in service.  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, 
pertinent to the veteran's claim for tinnitus, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Post-service, an October 2004 VA initial care record is 
negative for complaints of hearing loss or tinnitus, and 
reflects an assessment that the veteran's hearing was normal.  

A June 2007 VA outpatient treatment record reflects that the 
veteran complained of tinnitus.  A June 2007 VA 
otolaryngology consultation shows that the veteran complained 
of constant ringing in both ears for "as long as [he] can 
remember," and that he could barely hear with his right ear 
due to progressive hearing loss.  The veteran stated that for 
the past one to two years, his right ear felt blocked.  In 
service, he stated that he worked on generators and in 
civilian life, he was an electrician.  After performing an 
examination, the VA otolaryngologist noted his impression of 
otitis media with effusion, right ear, and conductive hearing 
loss, right ear.  

A March 2008 VA otolaryngology note reflects that the veteran 
complained his hearing was no good in his right ear.  The 
impression was otitis media, right ear. 

In March 2008, the veteran underwent myringotomy with 
insertion of ventilating tube, right ear.  An addendum 
reflects that the veteran reported his hearing had improved.

An April 2008 VA otolaryngology note reflects that the 
veteran reported his hearing was better, but not as good as 
his left ear.  The impression was asymmetrical hearing loss 
worse in right ear.  An addendum reflects the examiner's 
assessment of acute serious otitis media all fixed and 
chronic serious otitis media, noting that the veteran was 
seen by an ENT; however, as noted above, the veteran was 
requested in a July 2008 RO letter to submit these records to 
which there was no response. 

First addressing the question of current disability, the 
Board points out that, while, in the absence of any 
audiometric testing results, the competent evidence does not 
clearly indicate that the veteran has hearing loss to an 
extent recognized as a disability for VA purposes (see 
38 C.F.R. § 3.385), he is competent to assert that he has 
ringing in ears, or tinnitus (see Charles v. Principi, 16 
Vet. App. 370 (2002)).  In any event, the Board notes that, 
even if both of the claimed disabilities were credibly shown, 
each claim for service connection would have to be denied on 
the basis of medical nexus to service.

Here, the post-service evidence does not reflect any 
documented complaints of tinnitus or any indication of 
hearing loss for more than 40 years after active military 
service, to include during the veteran's Air National Guard 
service.  The Board points out that the passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists as medical relationship, or 
nexus, between any current hearing and tinnitus and the 
veteran's active duty service or his National Guard service, 
and  neither the veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support either claim for 
service connection for hearing loss or for tinnitus.

In adjudicating these claims, the Board has, along with the 
medical evidence, considered the veteran's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of either claim.  As indicated above, 
these claims turn on the medical matters of current 
disability and nexus to service-matters within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994). As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claims 
for service connection for bilateral hearing loss and for 
tinnitus must be denied.  In reaching the conclusion to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent and 
probative evidence supports a finding of service connection 
in connection with either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


